Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejections set forth in the office action mailed 3/11/22 are withdrawn in light of applicant’s response filed 6/10/22, which perfects the foreign priority claim by submitting a certified translation of the foreign priority document, disqualifying the Nakai ‘890 reference as prior art, and includes an affidavit by Nakai stating that the subject matter of the Nakai reference relied upon in the rejections was invented by Nakai alone, disqualifying the Nakai reference as prior art. New grounds of rejection are set forth below.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (WO 2016/088699 A1).
An English-language equivalent of Nagai, U.S., PUG Pub. No. 2017/0252465, is used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference. In paragraphs 18-22 Nagai discloses a composition for an acoustic wave probe comprising a polysiloxane having a vinyl group, a polysiloxane having two or more Si-H groups in a molecular chain, as recited in component (B) of claim 1, and one or more inorganic compound particles, where the inorganic compound particles can be titanium oxide, as recited in component (C) of claim 1. In paragraphs 53 and 59-60 Nagai discloses that the polyorganosiloxane containing a vinyl group also preferably comprises phenyl groups, meeting the limitations of component (A) of claim 1. In paragraph 125 Nagai discloses that the inorganic compound particles are preferably surface treated, meeting the proviso of claim 1 where the titanium oxide particles are surface treated. 
In the examples of tables 1-2, Nagai discloses compositions comprising the two polysiloxanes in amounts within the ranges recited in claim 3. In paragraph 125 Nagai discloses that the inorganic compound is surface treated with a silane compound, meeting the limitations of claim 5. In paragraph 63 Nagai discloses that the mass average molecular weight of the polysiloxane having a vinyl group is preferably 20,000 to 200,000, as recited in claim 11, more preferably 40,000 to 150,000, as recited in claim 12. In paragraphs 88 and 92 Nagai discloses that the polysiloxane having two or more Si-H groups in a molecular chain more preferably includes a phenyl group, as recited in claim 13. In paragraphs 151-159 Nagai discloses that the composition can comprise a platinum catalyst in the amount recited in claim 14.
In paragraph 156 Nagai discloses that the polysiloxanes are cross-linked through an addition vulcanization reaction, leading to a silicone resin meeting the limitations of claim 15. In paragraph 195 and Figure 1 Nagai discloses an acoustic wave probe, and in paragraphs 207 and 210 discloses that the composition of Nagai can be used as the acoustic matching layer and/or acoustic lens of the acoustic wave probe, as recited in claims 16-17. In paragraphs 216-219 Nagai discloses that the acoustic wave probe can further comprise capacitive micromachined ultrasonic transducers (cMUT), as recited in claim 17. In paragraphs 27-33 and 194-229 Nagai discloses the apparatuses recited in claims 17-21. The difference between Nagai and the currently presented claims is that Nagai does not specifically disclose a composition comprising both silica particles and titanium oxide particles.
In paragraphs 80-81 Nagai discloses that a suitable polysiloxane having a vinyl group is DMS-V31S15, which contains fumed silica, meeting the limitations of component (D) of claim 1, therein. It would have been obvious to one of ordinary skill in the art to formulate the composition of Nagai to comprise both silica particles and titanium oxide particles, since Nagai teaches that titanium oxide particles are a suitable inorganic compound particle and that the polysiloxane having a vinyl group can be one which contains silica particles therein. While DMS-V31S15 does not appear to contain phenyl groups, it would have been obvious to one of ordinary skill in the art to combine DMS-V31S15 with a polysiloxane comprising both vinyl groups and phenyl groups since Nagai teaches that both are suitable polysiloxanes having vinyl groups; case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Claims 1, 3, 5, and 11-21 are therefore rendered obvious by Nagai. 

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in light of the evidence provided by Gelest (DMS-V31S15 Safety Data Sheet).
The discussion of Nagai in paragraph 3 above is incorporated here by reference. Nagai renders claims 1, 3, 5, and 11-21 obvious. Nagai does not specifically disclose the total amount of titanium oxide and silica in the composition, and does not specifically disclose that the silica present in the DMS-V31S15 is surface-modified.
Section 3 on the first page of Gelest discloses that DMS-V31S15 contains 10-20 of hexamethyldisilazane treated silica (silicon dioxide). The silica therefore meets the limitations of claim 6 regarding surface treatment using a silicon compound. Hexamethyldisilazane further meets the limitations of the silane treating agent of claim 7, and the trimethylsilylating agent of claim 8, in accordance with the examples of silane coupling agents in paragraph 77 and trimethylsilylating agents in paragraph 79 of the current specification. 
Tables 1 and 2 of Nagai discloses compositions comprising 30 or 40% by weight of the inorganic compound particles, including compositions comprising titanium dioxide. Since Gelest provides evidence that the DMS-V31S15 in the composition of Nagai contains a maximum of 20% by weight of silica particles, and the composition of Nagai also contains additional polysiloxanes, the total concentration of titanium oxide and silica particles in the composition of Nagai must fall within the range recited in claim 2. 
In light of the above, claims 2 and 6-8 are rendered obvious by Nagai in light of the evidence provided by Gelest.

Allowable Subject Matter
Claims 4 and 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 requires that the average primary particle diameter of the titanium oxide particles range from 100 to 300 nm. Nagai teaches in paragraphs 116-118 that the average primary particle diameter of the inorganic compound particles is less than 25 nm, well outside the claimed range. One of ordinary skill in the art would not have been motivated to modify Nagai to use inorganic compound (titanium oxide) particles having the claimed particle diameter range since Nagai teaches that particles having a diameter of less than 25 nm lead to improved acoustic attenuation and improved tear strength.
Nagai does not teach silica having a degree of methanol hydrophobicity within the range recited in claim 9, and does not teach truly spherical silica. Gelest does not provide evidence of the hydrophobicity or sphericity of the silica particles present in DMS-V31S15, and neither the claimed hydrophobicity nor the claimed sphericity can be considered inherent properties based on the information provided by Gelest regarding the silica. One of ordinary skill in the art would not have been motivated to modify Nagai to use silica having the claimed methanol hydrophobicity and sphericity, since Nagai only teaches silica within the context of the commercially available DMS-V31S15 polysiloxane, and teaches that the use of polysiloxane containing silica  avoids the need for the use of special kneading equipment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771